Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05 November 2021, with respect to the rejection of claims 1-3 under 35 USC § 103 have been fully considered but are not persuasive. The Applicant argues that Hara fails to disclose that the insulating organic binder 112 of Hara is a particle-joined body constituted by fused particles of the polyolefin resin because it is necessary that the core particles 114 and the insulating organic binder 112 are not melted or fused in the completed energy storage device. However, the Examiner respectfully disagrees. While the battery of the prior art melts the polymer particles to coat the material upon malfunction, this interpretation remains within the scope of the present claim as the claim is directed to an electrochemical device comprising the melted-then-particle joined body of polyolefin resin which is taught in the prior art.  In other words, limitation to the conditions at which the conductive carbon material taken in by the particle-joined body have not been clearly established in the instant claim and therefore, there is no clear distinction between the claimed electrochemical device and the invention of the prior art.  As such, Hara meets the newly added limitation.
Further, it is noted that as normal battery function would generate some manner of heat and fully melting the polymer particles is not an instantaneous occurrence but would rather require a gradual increase in heat over some threshold. Therefore, it can be reasonably asserted that the battery of the prior art would have some manner of melted and fused polymer particles, that this occurrence can exist in the battery as it remains operational, and that this occurrence does not require activation of the full shut down feature to take place.
Lacking material distinction between the invention within the instant claim and the prior art, it is retained that the prior art reads on the present claims. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0280241 A1 to Hara et al (newly cited by Examiner), hereinafter referred to as “HARA”.
Regarding claim 1, HARA teaches an electrochemical device (see non-aqueous electrolyte
batteries or for electrical storage devices disclosed therein [0031-0039]) comprising: a positive electrode and a negative electrode (see discussion in [0038]), wherein the positive electrode includes a positive current collector (see metal foil 102 in [0037-0039]); a carbon layer disposed on the positive current collector (see conductive layer 104 formed on the surface of the metal foil comprising carbon in [0040-0045; 0061-0063; 0069]) and the carbon layer includes a conductive carbon material and polyolefin resin (see the conductive layer 104 comprising conductive filler 110 having a core shell structure and an insulative binder 112 in [0041] wherein the shell layer 116 has conductive material being carbon material in [0061] and crystalline polymer particles as the core 114 and the shell layer 116; the crystalline polymer being polyethylene, polypropylene, ethylene-vinyl acetate copolymer, and polyvinylidene fluoride as examples (see [0070-0072]) and an active layer (see active material layer 106 being on and in contact with conductive layer 106 in [0032; 0045]) that is disposed on the carbon layer. HARA teaches the active material layer 106 comprising active material, binding agent, and a conductive assistant (see [0082-0085]). As HARA teaches the combination of the polymer (see teaching of binder being polyvinylidene difluoride, polysaccharide polymer, styrene-butadiene rubber and the like in [0085]) and conductive assistant to form the paste (see [0086]), it would be recognized by one having ordinary skill in the art as of the effective filing date of the claimed invention that HARA teaches an active layer including a conductive polymer. HARA further teaches the insulating organic binder 112 therein the conductive layer 104 being polyolefin resin (see [0078]), and core particles 114 and shell layer 116 of the conductive filler 110 having crystalline polymer being polyethylene, polypropylene or ethylene-based polymers (see 
While HARA is not specific to the separator being disposed between the positive electrode and the negative electrode, HARA teaches there being a separator therein the non-aqueous electrolyte battery or the electrical storage device of the present embodiment in accordance with conventional methods (see [0087]).
It would be obvious to one having ordinary skill in art as of the effective filing date of the claimed invention that the separator taught in HARA meet the limitations of the claim. 
Further, as normal battery function would generate some manner of heat and fully melting the polymer particles is not an instantaneous occurrence but would rather require a gradual increase in heat over a given threshold, it can be reasonably asserted that the battery of the prior art can have some manner of melted and fused polymer particles therewithin even as the battery operates without the activation of the full shut down feature as there would be different levels of the PTC being activated.
Regarding claim 2, HARA teaches the positive current collector including aluminum (see aluminum being suitable for the metal foil 102 of the positive electrode in [0038]; see Example 1 wherein conductive layer is specifically coated on an Al foil in [0092]).
Regarding claim 3, HARA teaches the conductive layer 104 as having a thickness preferably of 0.5 µm to 10 µm therein teaching the instant claimed range (see [0042]).
Regarding claim 5, HARA teaches the polyolefin resin being polyethylene resin, polypropylene resin, and ethylene-based copolymer (see [0071]; see also Examples 1-5).  
Regarding claim 6, HARA teaches the polyolefin resin includes a unit other than an olefin unit that is derived from a monomer having one or more carbon double bond (see [0071] wherein HARA teaches the polymer being ethylene-based polymers such as ethylene-vinyl acetate copolymer and polyvinylidene; see also Example 9).  
Regarding claims 7, 8 and 9, HARA teaches a ratio of the polyolefin resin relative to 100 parts by mass of the conductive carbon material is from 20 parts to 300 parts by mass, inclusive (see Example 
                
                    
                        
                            50
                             
                            g
                             
                            o
                            f
                             
                            p
                            o
                            l
                            y
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            30
                             
                            g
                             
                            o
                            f
                             
                            a
                            c
                            e
                            t
                            y
                            l
                            e
                            n
                            e
                             
                            b
                            l
                            a
                            c
                            k
                        
                    
                
            
As the claims are directed to the parts by mass of polyolefin resin relative to 100 parts by mass of the conductive carbon material, the ratio was converted to being relative to 100 g of acetylene black.
                
                    
                        
                            50
                             
                            g
                             
                            o
                            f
                             
                            p
                            o
                            l
                            y
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            30
                             
                            g
                             
                            o
                            f
                             
                            a
                            c
                            e
                            t
                            y
                            l
                            e
                            n
                            e
                             
                            b
                            l
                            a
                            c
                            k
                        
                    
                    ≈
                    
                        
                            167
                             
                            g
                             
                            o
                            f
                             
                            p
                            o
                            l
                            y
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            p
                            a
                            r
                            t
                            i
                            c
                            l
                            e
                            s
                        
                        
                            100
                             
                            g
                             
                            o
                            f
                             
                            a
                            c
                            e
                            t
                            y
                            l
                            e
                            n
                            e
                             
                            b
                            l
                            a
                            c
                            k
                        
                    
                
            
	Therefore, the ratio of polyethylene particles relative to 100 parts by mass of acetylene black is approximately 167 parts by mass). 
Further, as HARA teaches a substantially identical structure to that of the instant claims and the value of 167 parts by mass is proximal to the claimed value of 160 parts by mass, while the 167 parts by mass value is outside the claimed range, it is apparent, however, that the instantly claimed amount of 160 parts by mass and that taught by HARA are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. In light of the case law cited above and given that there is only a “slight” difference between the amount of 167 parts by mass taught by HARA and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 160 parts by mass, it therefore would have been obvious to one of ordinary skill in the art that the amount of 160 parts by mass disclosed in the present claims is but an obvious variant of the amounts disclosed in HARA, and thereby 
Further, as HARA teaches in Example 2 the grain size of polypropylene particles being 3 µm (3,000 nm) and the grain size of acetylene black being 35 nm, HARA teaches having the average particle diameter of the polyolefin resin being larger than the average particle diameter of the conductive carbon material (see [0090-0093]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723